DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7-8, 10-12, and 14-18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 1 recites “a source/drain electrode on the region extension portion.” However, the present specification does not provide support for locating a source/drain electrode on the region extension portion. Instead, the present specification locates the source/drain electrode on an insulating layer. The insulating layer is not the region extension portion. In addition, claim 1 recites “the region extension portion includes an organic semiconductor material layer.” However, this is not supported by the present specification. Instead, the present specification supports a region extension portion made of an organic semiconductor material. The amended claim language would technically capture materials such as a mixture of organic and inorganic semiconductor compounds, which is not supported for in the present specification.
Claims 3-4, 7-12, and 14-18 are rejected as unsupported due to dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 7, 11, 12, 14, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honda (JP 2007134687 A), and in further view of Palanisamy (US 6,849,935 B2) and Nakayoshi et al (US 2003/0071931 A1).
Regarding claims 1, 11, and 17, Honda discloses a display device comprising a layer of pixels 401 (i.e., thin film elements) surrounded by sealant layer 402 (i.e., 2 first convex portions and 2 additional 
Although Honda discloses a thin film element assembly, wherein the convex portions are formed in the second region of the first surface of the base (i.e., and where thin film elements are absent), Honda does not appear to teach the base as comprising second convex portions formed in the second region. Honda does not appear to disclose the base as having a reinforcing member that extends along a second direction on the second surface of the base, the height of the reinforcing member being lower than a height of the convex portions.
Palanisamy discloses an electronic assembly in which electronic elements occupy both sides of a flexible substrate (column 2, lines 10-30; col. 8, lines 56-65; col. 9, lines 16-23 Figs. 7 and 10A), with one side of the substrate (i.e., a second side) containing a mechanically reinforcing non-conducting fill (col. 8, lines 10-25). The flexible substrate may be in the form of a multilayer laminate (i.e., comprising a first base and a second base) (col. 3, line 66 through col. 4, line 1). It would have been obvious to one of 
Regarding the claimed reinforcing member that extends along a second direction on the second surface of the base, the height of the reinforcing member being lower than a height of the convex portions, Palanisamy discloses forming a mechanically reinforcing fill layer (i.e., reinforcing member) on the second surface of the base. One of ordinary skill would have found it obvious to have included the mechanically reinforcing fill layer of Palanisamy, in order to further reinforce the circuit board. Palanisamy further depicts the mechanical reinforcing fill as having a smaller height than the height of the protrusions (Palanisamy: Figs. 10A-10B). Palanisamy notes that the components of the circuit are each sized, and that lower thicknesses enable the board to be made lighter, but that sufficient thicknesses must exist so that any appropriate gaps may be crossed (i.e., thick enough so that the parts may be connected to one another) (Palanisamy: claim 2; col. 4, line 52 through col. 5, line 10). One of ordinary skill would have found it obvious to have selected a smaller height for the mechanically reinforcing fill than for the convex portions, based on the figures disclosed in Palanisamy (i.e., Palanisamy only discloses the mechanically reinforcing fill as having a smaller thickness relative to the protrusions, so such an arrangement would have been selected over an arrangement where the heights 
Furthermore, the reinforcing fill of Palanisamy is disclosed as between the first and second convex portions, such that the reinforcing fill is in contact with each of the first and second convex portions. The convex portions of Palanisamy furthermore extend along opposite sides of the base, as the convex portions extend in all three directions.
Honda and Palanisamy do not appear to mention a region extension portion on the thin film elements.
Nakayoshi teaches a liquid crystal display comprising thin film transistors (paragraph 4), wherein the thin film transistors comprise an extension portion within the region of a source electrode (paragraph 40). Honda, Palanisamy, and Nakayoshi are analogous art because they are related to the same field of endeavor of liquid crystal display devices comprising thin film transistors. One of ordinary skill in the art would have found it obvious at the time of invention to have included the region extension portions of Nakayoshi in the thin film transistors of Honda and Palanisamy, in order to improve holding capacity (Nakayoshi: paragraphs 40 and 407).
With regard to the newly claimed subject matter, it is noted that with respect to Nakayoshi, since the extension portion is extending along the drain lines of the thin film elements, the extension portion is technically located on a drain electrode (i.e., the drain lines are a part of the drain electrode). Furthermore, Nakayoshi only discloses organic materials with respect to its electronic structure, and no inorganic materials are disclosed, and therefore, selection of an organic semiconductor material would have been obvious.


Further regarding claim 7, Honda discloses the sealant layer 402 (i.e., first convex portions) as an acrylic resin (paragraph 143), which is a gel material according to the present specification.
With regards to claims 12 and 14, the thin-film elements are pixel elements comprising transistors (i.e., the thin film elements are configured to emit light based on a voltage applied to the source/drain electrode and gate electrode) (see above discussion).
Further regarding claim 16, Honda discloses the sealant layer 402 (i.e., first convex portions) as an acrylic resin (paragraph 143), which is a gel material according to the present specification.
With regards to claim 18, it is noted that the reinforcing fill extends between each of the convex portions, and each segment of the reinforcing fill can be considered a reinforcing member. As the reinforcing fill is located in between each of the convex portions, the reinforcing fill forms “steps” between a “frame.”


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honda in view of Palanisamy as applied to claim 1 above, and in further view of Igl (US 5,889,910 A).
Regarding Claim 4, Honda and Palanisamy teach an electronic device as applied to claim 1 above. Honda and Palanisamy do not appear to discuss placing notches in the convex sealant layer.
Igl discloses a flexible assembly comprising a plurality of raised convex portions formed by parallel grooves (Figs. 1, 11, and 15). Honda, Palanisamy, and Igl are analogous art because they are related to the same field of endeavor of flexible devices comprising a substrate and raised convex portions, wherein the devices are designed to hold and protect electronic elements. Alternatively, Igl is reasonably pertinent to the claimed invention since it is directed to controlling the degree of bending in .

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honda in view of Palanisamy as applied to claim 1 above, and in further view of Aylward et al (US 2005/0064154 A1).
Regarding Claim 8, Honda and Palanisamy teach an electronic device substrate as applied to claim 1 above. Honda and Palanisamy do not appear to mention an antistatic agent.
Aylward discloses a thin film element assembly comprising a substrate and a layer containing an antistatic agent (paragraph 11). Honda, Palanisamy, and Aylward are analogous art because they are from the same field of endeavor of multilayered thin films. It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated an antistatic agent into the first convex portions of Honda and Palanisamy, in order to improve processing of the assembly (Aylward: paragraph 12) and reduce static discharge-related damage to the thin film elements caused by the convex portions (Aylward: paragraph 13.


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honda in view of Palanisamy as applied to claim 1 above, and in further view of Bhattacharya et al (US 2005/0227389 A1).
Regarding Claim 10, Honda and Palanisamy teach a paper comprising thin film elements as applied to claim 1 above. Honda and Palanisamy do not appear to teach an additional support substrate 
Bhattacharya discloses a deformable substrate for electronic devices comprising a flexible base 310, protrusions 320 (i.e., convex portions), and layers 330 and 340 (i.e. support substrates) which have concave portions corresponding to the protrusions 320 (Bhattacharya: Fig. 3; para. [0031]). The layers 330 and 340 are considered support substrates since they contribute to the support of the remaining materials by suppressing crack formation. It is noted that the present specification does not define the term support substrate. Honda, Palanisamy, and Moriyama are analogous art because they are related to the same field of endeavor of flexible substrates which protect electronic thin-film elements. One of ordinary skill would have found it obvious to have included additional support substrates in the form of Bhattacharya over the convex portions and base of Honda and Palanisamy, in order to suppress crack formation (Bhattacharya: para. [0001] and [0031]), as taught by Bhattacharya.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honda in view of Palanisamy as applied to claim 1 above, and in further view of Greene et al (US 2002/0051111 A1).
With regards to claim 15, Honda and Palanisamy teach a thin film element assembly as applied to claim 1 above. Although Honda teaches the thin film elements have a thickness of about 100 nm, Honda does not disclose a thickness of the thin film elements relative to the seal material (i.e., material used to form the first and second convex portions) (See above discussion). Honda does not disclose a thickness of the seal material.
Greene teaches that a thickness of about 5 microns is typical for outer seals used in display devices (Greene: para. [0011]). One of ordinary skill in the art would have found it obvious to have selected the thickness of Greene for the seal of Honda and Palanisamy, thereby resulting in first and second convex portions (i.e., the seal) having a thickness which is greater than the thickness of the thin .

Response to Arguments
Applicant’s amendments with respect to the previous grounds of rejection under 35 U.S.C. 112(a) have been fully considered and found persuasive. It is noted that the submitted amendment removes the previously-indicated new matter. However, new grounds of rejection are made under 35 U.S.C. 112(a) with respect to the newly entered amendment.
The remainder of Applicant's arguments filed November 17th, 2020, have been fully considered but they are not persuasive.
Applicant argues that Nakayoshi, in its entirety, does not teach the amended claim limitation. These arguments are not found persuasive as, upon further review, Nakayoshi was found to teach its region extension portion as located on a drain line, which is a part of the drain electrode of Nakayoshi. Therefore, Nakayoshi’s taught structure is within the scope of the claimed recitation of “a source/drain electrode on the region extension portion.” Furthermore, since the entire structure of Nakayoshi is fabricated from organic semiconductor materials, it would flow that the region extension portion includes an organic semiconductor material layer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783